Title: To Benjamin Franklin from Henry Grand, [between 26 April and 31 May 1780?]
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


Mercredi [between April 26 and May 31, 1780?]
Mr. hy. Grand a lhonneur de présenter ses respects à Monsieur le Docteur franklin, il fut hier au soir a Passy pour lui demander de la part de Mr. Girardot si il seroit engagé pour diner vendredi ou samedi, désirant beaucoup avoir lhonneur de sa compagnie celui de ces Jours qui lui sera le plus comode, avec Mr. Paul Jones.
Des que Mr. hy. Grand aura la reponse de Monsieur franklin il l’enverra à Monsr. Girardot, qui aura lhoneur de linviter a diner pour celui de ces deux Jours quil sera degagé.
 
Addressed: A Monsieur / Monsieur le Docteur / franklin / Passy
Notation: Hy. Grand
